DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2019/0218826 to Allen et al.
Allen et al. disclose a lock comprising: a cylindrical housing (housing of 214) that houses at least: a replaceable battery (256), a lock mechanism (208), an electronic circuit (254) powered by the replaceable battery, the electronic circuit being configured to authenticate a user and electro-mechanically actuate the lock mechanism of the lock responsive to being activated (paragraph 195), and a rotor (266) coupled to the lock mechanism of the lock, the rotor being powered by the replaceable battery and configured to situate the lock mechanism based on a lock state of the lock (paragraph 174); and a handle (210) situated outside the cylindrical housing on a 
Allen et al. also disclose wherein the lock state includes one of: an unlocked state (release position) where the rotor turns the lock mechanism to an unlocked position, a locked state (blocked position; figure 7) where the rotor turns the lock mechanism to a locked position (paragraph 176), and an intermediate state (blocker is at least partially positioned in the waist portion of the lock core body as the blocker moves from the blocking position to the release position) where the rotor is temporarily situated between the locked state and the unlock state (paragraph 61), as in claim 2, wherein the intermediate state is bi-stable (following the movement of the blocker), as in claim 3.

Allen et al. further disclose a proximal end of the cylindrical housing includes a front surface of the lock, the front surface including an electronic indicator (488) indicating a lock state of the lock, the electronic indicator being coupled to the electronic circuit, the front surface further including an aperture through which the handle is coupled to a core of the cylinder (via 222), the cylindrical housing includes a cylindrical cavity at a distal end that houses subcomponents of the lock including the replaceable battery, the locking mechanism, the rotor, and at least a portion of the electronic circuit (figures 7-10), and the subcomponents housed by the cylindrical housing are inaccessible from the proximal end and accessible from the distal end (figures 7-10), as in claim 4, wherein: the front surface includes a light aperture, and the electronic indicator is oriented in the cylindrical housing by an alignment mechanism such that the electronic indicator emits light through the light aperture (figures 19 and 20), as in claim 5, 
Allen et al. additionally disclose the cylindrical housing further houses a switch (462) situated adjacent to the lock mechanism, and to activate the lock, the handle is inwardly movable relative to the front side to activate the switch of the electronic circuit (figure 14), as in claim 7, and the lock mechanism comprises a spring-loaded core (via 290), the handle is coupled to a first end of the spring loaded core, and pressing the handle inwardly creates a contact between the core and a switch of the electronic circuit to activate the lock (paragraph 191), as in claim 8, as well as at least a portion of the electronic circuit includes a circuit board having a protruding alignment tab that self-aligns the electronic circuit when inserted into the cylindrical housing (figures 19 and 20 show the circuit board and its alignment within the lock), as in claim 9.

Allen et al. also  disclose a method of lock actuation, comprising: tapping a handle (210) of a lock in a locked state, wherein tapping the handle activates the lock for operation; wirelessly transmitting an authentication request to a user device by the lock (paragraph 229), the authentication request triggering a response that confirms an identity of a user as an authorized user of the lock (paragraph 195); and wirelessly receiving an authentication response from the user device by the lock, the authentication response electromechanically unlocking the lock (via 904; paragraph 234), as in claim 10.
Allen et al. further disclose turning a lock mechanism (208) by a rotor (266) to an unlocked position (release position; figure 8), turning the lock mechanism by the rotor to a locked position (blocked position; figure 7), and temporarily maintaining the rotor in an 
Allen et al. additionally disclose indicating a lock state of the lock using an electronic indicator (488), the electronic indicator being responsive to an electronic circuit (254), as in claim 13, wherein emitting light through a light aperture on a front surface of the cylindrical housing (figures 19 and 20), as in claim 14, as well as responsive to the user moving the handle, activating the electronic indicator to indicate one of the locked state of the lock and the unlocked state of the lock (paragraph 194), as in claim 15.
Allen et al. also disclose inwardly moving the handle relative to a front side to activate a switch (462) of an electronic circuit (254) to activate the lock, as in claim 16, and pressing the handle inwardly to create a contact between a spring loaded core (via 290) and a switch (462) of the electronic circuit; and activating the lock in response to the contact (paragraph 191), as in claim 17, as well as prior to lock actuation, self-aligning an electronic circuit (254) when inserted into a cylindrical housing (housing of 214), as in claim 18.

Allen et al. further disclose a lock, comprising: a cylindrical housing (housing of 214) that houses at least: a lock mechanism (208), an electronic circuit (254), the electronic circuit configured to authenticate a user and electro-mechanically actuate the lock mechanism of the lock responsive to being activated (paragraph 195), and a rotor (266) coupled to the lock mechanism of the lock, the rotor configured to situate the lock mechanism based on a lock state 
Allen et al. additionally disclose the lock state includes one of: an unlocked state (release position; figure 8) where the rotor turns the lock mechanism to an unlocked position, a locked state (blocked position; figure 7) where the rotor turns the lock mechanism to a locked position, and an intermediate state where the rotor is temporarily situated between the locked state and the unlock state (blocker is at least partially positioned in the waist portion of the lock core body as the blocker moves from the blocking position to the release position; paragraph 61), as in claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to electric lock cylinders:
U.S. Patent Application Publication Number 2021/0131142 to Zhou et al.; U.S. Patent Application Publication Number 2020/0199911 to Allen et al.; U.S. Patent Application Publication Number 2010/0011822 to Imedio Ocana; U.S. Patent Number 11,098,500 to Gengler et al.; U.S. Patent Number 10,253,526 to Trent et al.; U.S. Patent Number 10,125,519 to Gengler et al.; U.S. Patent Number 9,708,832 to Binek et al.; U.S. Patent Number 8,978,428 to Trent et al.; U.S. Patent Number 7,334,443 to Meekma et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
December 2, 2021